DETAILED ACTION
CONTINUED EXAMINATION UNDER 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 7, 2021 has been entered.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
3.	Applicant's arguments, filed on May 7, 2021, with respect to the 35 U.S.C. 112(a) rejection and 35 U.S.C. 112(b) rejection of claim 23 have been considered and are persuasive. Rejections of claim 23 under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) have been withdrawn, with the exception noted below.
4.	Applicant’s arguments regarding rejection of claims 1-3, 5, 7-10, 12-17, 19-20, and 23-26 under 35 U.S.C. 103 have been considered but are moot because the arguments do not apply to any combination of the references being used in the current rejection. Examiner has applied Mitola ‘374 (US 2015/0245374) to clearly teach the amended limitations in claims 1-3, 5, 7-10, 12-17, 19-20, and 23-26.

Claim Rejections - 35 USC § 112
6. 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1-3, 5, 7-10, 12-17, 19-20, and 23-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites the limitation "wherein the one or more infrastructure nodes operate in licensed and unlicensed spectrum within a determined distance from an approximate geographic center of a corresponding census tract“ in lines 7-9. However, the specification fails to describe an approximate geographic center of a corresponding census tract, a distance from an approximate geographic center of a corresponding census tract, or a distance from a https://www.census.gov/programs-surveys/geography/about/glossary.html#par_textimage_13). The specification fails to describe an approximate geographic center of a non-uniform geographic area. Furthermore, the specification fails to describe a distance from an approximate geographic center of a corresponding census tract, or even a geographic distance from a census tract.  
For purposes of examination, the examiner’s interpretation is “wherein the one or more infrastructure nodes operate in licensed and unlicensed spectrum within a corresponding census tract” in claim 1. Whether the intent is for the limitation “wherein the one or more infrastructure nodes operate in licensed and unlicensed spectrum within a determined distance from an approximate geographic center of a corresponding census tract” to be “wherein the one or more infrastructure nodes operate in licensed and unlicensed spectrum within a corresponding census tract”, or not, correction is required for claim 1 to comply with the written description requirement.
Claim 9 recites the limitation "wherein the first and second infrastructure nodes operate in licensed and unlicensed spectrum within a determined distance from an approximate geographic center of a corresponding census tract“ in lines 6-8. However, the specification fails to describe an approximate geographic center of a corresponding census tract, a distance from an approximate geographic center of a corresponding census tract, or a distance from a corresponding census tract (see Specification, para 50). As specified by the U.S. Census Bureau, census tracts are geographic areas not uniform in shape or size (https://www.census.gov/programs-surveys/geography/about/glossary.html#par_textimage_13). The specification fails to describe an approximate geographic center of a non-uniform geographic area. Furthermore, the specification fails to describe a distance from an approximate 
For purposes of examination, the examiner’s interpretation is “wherein the first and second infrastructure nodes operate in licensed and unlicensed spectrum within a corresponding census tract” in claim 9. Whether the intent is for the limitation “wherein the first and second infrastructure nodes operate in licensed and unlicensed spectrum within a determined distance from an approximate geographic center of a corresponding census tract” to be “wherein the first and second infrastructure nodes operate in licensed and unlicensed spectrum within a corresponding census tract”, or not, correction is required for claim 9 to comply with the written description requirement.
Claim 15 recites the limitation "wherein the infrastructure nodes operate in licensed and unlicensed spectrum within a determined distance from an approximate geographic center of a corresponding census tract“ in lines 6-8. However, the specification fails to describe an approximate geographic center of a corresponding census tract, a distance from an approximate geographic center of a corresponding census tract, or a distance from a corresponding census tract (see Specification, para 50). As specified by the U.S. Census Bureau, census tracts are geographic areas not uniform in shape or size (https://www.census.gov/programs-surveys/geography/about/glossary.html#par_textimage_13). The specification fails to describe an approximate geographic center of a non-uniform geographic area. Furthermore, the specification fails to describe a distance from an approximate geographic center of a corresponding census tract, or even a geographic distance from a census tract.
For purposes of examination, the examiner’s interpretation is “wherein the infrastructure nodes operate in licensed and unlicensed spectrum within a corresponding census tract” in claim 15. Whether the intent is for the limitation “wherein the infrastructure nodes operate in 
Claims 2-3, 5, 7-8, 10, 12-14, 16-17, 19-20, and 23-26  are rejected as being dependent from rejected claims.

Claim Rejections - 35 USC § 103
7. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-2, 7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Trott ‘654 (US 2015/0156654, “Trott ‘654”), in view of Agarwal ‘148 (US 2015/0327148, “Agarwal ‘148”), and further in view of Mitola ‘374 (US 2015/0245374, “Mitola ‘374”).
Regarding claim 1, Trott ‘654 discloses an apparatus (FIG. 2; item 210) comprising: 
a memory to store network configuration data (FIG. 3, para 32; data storage 230 for storing transmitter information); and
FIG. 3, para 28; processor 204 and memory 206 are coupled), the one or more processing devices configured to:
generate a protection band based on interference measurements (FIG. 3, para 22 and 38-39; interference measurements dictate the frequency-based spectrum mask, which includes the frequency range in which secondary spectrum users are allowed to transmit without interfering with primary spectrum users), 
where the protection band is allocated to one or more infrastructure nodes  of a Long-Term Evolution (LTE) network infrastructure (FIG. 3, para 22, 38, and 41; frequency-based spectrum mask, which includes the frequency band, is allocated to the transmitter of the secondary user in the LTE network); 
generate a triggering signal to measure interference levels associated with the one or more infrastructure nodes of the LTE network infrastructure (para 39; wireless devices are directed to measure interference); and
determine a time slot for at least one infrastructure node of the one or more infrastructure nodes based on the protection band (FIG. 3, para 22 and 38; the transmission time window is determined), 
wherein the time slot indicates an allocated time frame to access data in the LTE network infrastructure using a radio frequency in accordance with the protection band (FIG. 3, para 22, 38, and 41; the transmission time window and the frequency-based spectrum mask, which includes the transmission central frequency, are determined).
However, Trott ‘654 does not specifically disclose wherein the interference measurements are related to transmissions of data between the one or more infrastructure nodes of the LTE network infrastructure.
Agarwal ‘148 teaches wherein the interference measurements are related to transmissions of data between the one or more infrastructure nodes of the LTE para 27, 32, 56, and 62; in a mesh LTE network, data is transmitted between nodes, and data-transmission-related interference is measured).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Trott ‘654’s apparatus for an eNB that generates a protection band based on interference measurements, to include Agarwal ‘148’s interference measurements related to data transmission between LTE network nodes. The motivation for doing so would have been to design self-organizing network (SON) modules that can integrate disparate technologies by leveraging the strengths of each within a particular network in a hybridized fashion (Agarwal ‘148, para 8).
However, Trott ‘654 in combination with Agarwal ‘148 does not specifically disclose wherein the one or more infrastructure nodes operate in licensed and unlicensed spectrum within a determined distance from an approximate geographic center of a corresponding census tract.
Mitola ‘374 teaches wherein the one or more infrastructure nodes operate in licensed and unlicensed spectrum within a determined distance from an approximate geographic center of a corresponding census tract (FIG. 1, para 31-34, 90, and 165-167; network operators obtain spectrum access in geographic areas such as census tracts; infrastructure nodes transmit in licensed and unlicensed spectrum, thus, infrastructure nodes operate in licensed and unlicensed spectrum within corresponding census tracts; examiner notes that claim 1 is rejected under 35 U.S.C. 112(a), and that the preceding limitation is, for purposes of examination, interpreted as “wherein the one or more infrastructure nodes operate in licensed and unlicensed spectrum within a corresponding census tract”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus for an eNB of Trott ‘654 and Agarwal ‘148, to include Mitola ‘374’s infrastructure nodes that operate in licensed and unlicensed spectrum within corresponding census tracts. The motivation for doing Mitola ‘374, para 9).
Regarding claim 2, Trott ‘654 in combination with Agarwal ‘148 and Mitola ‘374 discloses all the limitations with respect to claim 1, as outlined above.
Further, Trott ‘654 teaches wherein the apparatus is further included in a Spectrum Access System (SAS) node (FIGS. 2 and 3, para 28 and 31; transmitters of spectrum users are part of the spectrum access system), and
wherein the SAS node is configured to coordinate spectrum use between incumbent federal users, Priority Access License Users, and General Authorized Access Users (para 28-29 and 48; spectrum access system, which executes on a computer, manages user access to spectrum, with users including incumbent federal users, primary access users, and commercial users).
Regarding claim 7, Trott ‘654 in combination with Agarwal ‘148 and Mitola ‘374 discloses all the limitations with respect to claim 1, as outlined above.
Further, Agarwal ‘148 teaches wherein an output power level associated with the at least one infrastructure node is different from an output power level assigned to a neighboring infrastructure node of the one or more infrastructure nodes (para 97; SON module within a node detects that a neighboring node has ceased functioning properly, and determines to increase its own output power level; thus, the output power level of the two neighboring nodes is different either before or after the increase).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus for an eNB of Trott ‘654, Agarwal ‘148, and Mitola ‘374, to include Agarwal ‘148’s two neighboring nodes of different output power levels. The motivation for doing so would have been to design self-organizing network (SON) modules that can integrate disparate technologies by leveraging the strengths of each within a particular network in a hybridized fashion (Agarwal ‘148, para 8).
Regarding claim 9, Trott ‘654 discloses a non-transitory computer readable storage medium storing executable instructions, that when executed by one or more processing devices (FIG. 3, para 28; memory 206 stores instructions executed by processor 204), cause the one or more processing devices to:
identify an interfering event based on measurements, wherein the interfering event indicates a level of interference on a transmission link associated with a first infrastructure node and a second infrastructure node of a Long-Term Evolution (LTE) network infrastructure, and wherein the measurements are related to transmission links associated with infrastructure nodes of the LTE network infrastructure (FIG. 3, para 7, 30, 41; interference is identified based on interference measurements, where the interference is between two transmitters in a LTE network, and the measurements are related to transmission links associated with the two transmitters);
generate a triggering signal to measure interference levels associated with the infrastructure nodes of the LTE network infrastructure (para 39; wireless devices are directed to measure interference).
However, Trott ‘654 does not specifically disclose determine a buffer zone based on the interfering event, the buffer zone indicating a separation in power level settings for equipment of the first infrastructure node and equipment of the second infrastructure node that use the transmission link.
Agarwal ‘148 teaches determine a buffer zone based on the interfering event, the buffer zone indicating a separation in power level settings for equipment of the first infrastructure node and equipment of the second infrastructure node that use the transmission link (para 99; the interference zone between the two nodes is identified based on the detection of the interference, and the output powers of the two nodes calculated, so that the interference disappears).
Agarwal ‘148, para 8).
However, Trott ‘654 in combination with Agarwal ‘148 does not specifically disclose wherein the first and second infrastructure nodes operate in licensed and unlicensed spectrum within a determined distance from an approximate geographic center of a corresponding census tract.
Mitola ‘374 teaches wherein the first and second infrastructure nodes operate in licensed and unlicensed spectrum within a determined distance from an approximate geographic center of a corresponding census tract (FIG. 1, para 31-34, 90, and 165-167; network operators obtain spectrum access in geographic areas such as census tracts; infrastructure nodes transmit in licensed and unlicensed spectrum, thus, infrastructure nodes operate in licensed and unlicensed spectrum within corresponding census tracts; examiner notes that claim 9 is rejected under 35 U.S.C. 112(a), and that the preceding limitation is, for purposes of examination, interpreted as “wherein the first and second infrastructure nodes operate in licensed and unlicensed spectrum within a corresponding census tract”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus for an eNB of Trott ‘654 and Agarwal ‘148, to include Mitola ‘374’s infrastructure nodes that operate in licensed and unlicensed spectrum within corresponding census tracts. The motivation for doing Mitola ‘374, para 9).
Regarding claim 10, Trott ‘654 in combination with Agarwal ‘148 and Mitola ‘374 discloses all the limitations with respect to claim 9, as outlined above.
Further, Agarwal ‘148 teaches wherein a first power level setting assigned to the first infrastructure node is different from a second power level assigned to the second infrastructure node (para 97; SON module within a node detects that a neighboring node has ceased functioning properly, and determines to increase its own output power level; thus, the output power level of the two neighboring nodes is different either before or after the increase).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined computer readable storage medium that stores instructions for identifying an interfering event of Trott ‘654, Agarwal ‘148, and Mitola ‘374, to include Agarwal ‘148’s two neighboring nodes of different output power levels. The motivation for doing so would have been to design self-organizing network (SON) modules that can integrate disparate technologies by leveraging the strengths of each within a particular network in a hybridized fashion (Agarwal ‘148, para 8).
9.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Trott ‘654, in view of Agarwal ‘148, further in view of Mitola ‘374, and further in view of Oyman ‘757 (US 2007/0211757, “Oyman ‘757”).
Regarding claim 3, Trott ‘654 in combination with Agarwal ‘148 and Mitola ‘374 discloses all the limitations with respect to claim 1, as outlined above.
However, Trott ‘654 in combination with Agarwal ‘148 and Mitola ‘374 does not specifically disclose further comprising radio frequency circuitry configured to transmit configuration settings related to the time slot to the at least one infrastructure node.
Oyman ‘757 teaches further comprising radio frequency circuitry configured to transmit configuration settings related to the time slot to the at least one infrastructure node (para 43; allocation of time resources is sent to a micro base station over a wireless link; thus, radio frequency circuitry is used to send to the micro base station the allocation of time resources).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus for an eNB of Trott ‘654, Agarwal ‘148, and Mitola ‘374, to include Oyman ‘757’s sending the allocation of time resources to a base station over a wireless link. The motivation for doing so would have been to increase the efficiency of transmissions through wireless mesh networks (Oyman ‘757, para 2).
10.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Trott ‘654, in view of Agarwal ‘148, further in view of Mitola ‘374, and further in view of Hu ‘352 (US 2014/0334352, “Hu ‘352”).
Regarding claim 5, Trott ‘654 in combination with Agarwal ‘148 and Mitola ‘374 discloses all the limitations with respect to claim 1, as outlined above.
However, Trott ‘654 in combination with Agarwal ‘148 and Mitola ‘374 does not specifically disclose wherein the time slot for the at least one infrastructure node is different from a second time slot allocated to a neighboring infrastructure node of the one or more infrastructure nodes using the radio frequency.
Hu ‘352 teaches wherein the time slot for the at least one infrastructure node is different from a second time slot allocated to a neighboring infrastructure node of the one or more infrastructure nodes using the radio frequency (para 12-13 and 16; a base station experiences interference on its uplink, because a neighboring base station allocates the same subframe to its downlink, while transmitting on the same uplink/downlink frequency; to reduce interference, the two neighboring base stations allocate different subframes to uplink or downlink transmission; thus, the two neighboring base stations use the same frequency but different subframes that are time periods).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus for an eNB of Trott ‘654, Agarwal ‘148, and Mitola ‘374, to include Hu ‘352’s neighboring base stations using the same frequency but different time periods. The motivation for doing so would have been to address the problem of interference between neighboring base stations that use the same time and frequency resources (Hu ‘352, para 12).
11.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Trott ‘654, in view of Agarwal ‘148, further in view of Mitola ‘374, and further in view of Plaschke ‘622 (US 6,023,622, “Plaschke ‘622”).
Regarding claim 8, Trott ‘654 in combination with Agarwal ‘148 and Mitola ‘374 discloses all the limitations with respect to claim 1, as outlined above.
However, Trott ‘654 in combination with Agarwal ‘148 and Mitola ‘374 does not specifically disclose wherein a distance between the protection band for the at least one infrastructure node and a second protection band associated with a neighboring infrastructure node meets a determined threshold distance.
Plaschke ‘622 teaches wherein a distance between the protection band for the at least one infrastructure node and a second protection band associated with a neighboring infrastructure node meets a determined threshold distance (col. 17:17-23; MSC performs spectrum management so two mobiles in neighboring cells operate on channels that have at least one channel separation).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus for an Plaschke ‘622, col. 1:41-48).
12.	Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Trott ‘654, in view of Agarwal ‘148, further in view of Mitola ‘374, and further in view of Yoshizawa ‘852 (US 2015/0333852, “Yoshizawa ‘852”).
Regarding claim 12, Trott ‘654 in combination with Agarwal ‘148 and Mitola ‘374 discloses all the limitations with respect to claim 9, as outlined above.
However, Trott ‘654 in combination with Agarwal ‘148 and Mitola ‘374 does not specifically disclose wherein the executable instructions, when executed by the one or more processing devices, cause the one or more processing devices to adjust a size of the buffer zone based on measured interference levels.
Yoshizawa ‘852 teaches wherein the executable instructions, when executed by the one or more processing devices, cause the one or more processing devices to adjust a size of the buffer zone based on measured interference levels (para 156; transmission power of a UE that interferes with another UE is adjusted based on measured interference levels; thus, the transmission power buffer zone is adjusted based on measured interference levels).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined computer readable storage medium that stores instructions for identifying an interfering event of Trott ‘654, Agarwal ‘148, and Mitola ‘374, to include Yoshizawa ‘852’s power buffer zone adjusted based on measured interference levels. The motivation for doing so would have been to reduce interference that may occur during handover in a heterogeneous network (Yoshizawa ‘852, para 7).
Regarding claim 13, Trott ‘654 in combination with Agarwal ‘148, Mitola ‘374, and Yoshizawa ‘852 discloses all the limitations with respect to claim 12, as outlined above.
Further, Yoshizawa ‘852 teaches wherein, responsive to the measured interference levels meeting a threshold level, the executable instructions, when executed by the one or more processing devices, cause the one or more processing devices to increase the size of the buffer zone (para 156; transmission power of a UE that interferes with another UE is decreased based on the measured interference level being larger than a predetermined threshold; thus, the transmission power buffer zone is increased based on the  measured interference levels being larger than a predetermined threshold).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined computer readable storage medium that stores instructions for identifying an interfering event of Trott ‘654, Agarwal ‘148, Mitola ‘374, and Yoshizawa ‘852, to include Yoshizawa ‘852’s power buffer zone that is increased based on the measured interference level being larger than a predetermined threshold. The motivation for doing so would have been to reduce interference that may occur during handover in a heterogeneous network (Yoshizawa ‘852, para 7).
13.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Trott ‘654, in view of Agarwal ‘148, further in view of Mitola ‘374, further in view of Yoshizawa ‘852, and further in view of Qin ‘041 (US 2017/0202041, “Qin ‘041”).
Regarding claim 14, Trott ‘654 in combination with Agarwal ‘148, Mitola ‘374, and Yoshizawa ‘852 discloses all the limitations with respect to claim 12, as outlined above.
However, Trott ‘654 in combination with Agarwal ‘148, Mitola ‘374, and Yoshizawa ‘852 does not specifically disclose wherein, responsive to the measured interference levels falling below a threshold level, the executable instructions, when executed by the one or more 
Qin ‘041 teaches wherein, responsive to the measured interference levels falling below a threshold level, the executable instructions, when executed by the one or more processing devices, cause the one or more processing devices to decrease the size of the buffer zone (FIG. 10, para 56 and 96; transmission power of a D2D user is adjusted based on the interference to another D2D users; when the interference level is below a threshold level, transmission of the interfering D2D user is increased; thus, when the interference level is below a threshold level, the power buffer zone protecting the other D2D user is decreased).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined computer readable storage medium that stores instructions for identifying an interfering event of Trott ‘654, Agarwal ‘148, Mitola ‘374, and Yoshizawa ‘852, to include Qin ‘041’s power buffer zone that is decreased based on the measured interference level being lower than a predetermined threshold. The motivation for doing so would have been to address the problem of transmission parameters not being adjusted according to the reception effect of the receiving end, in the absence of feedback information from the receiving end, affecting the signaling procedure and signaling content in the D2D scenario (Qin ‘41, para 3-4).
14.	Claims 15-16, 19, 23-24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Trott ‘654, in view of Agarwal ‘148, further in view of Mitola ‘374, and further in view of Kimoto ‘983 (US 2015/0029983, “Kimoto ‘983”).
Regarding claim 15, Trott ‘654 discloses an apparatus (FIG. 2; item 210) comprising:
a memory to store network configuration data (FIG. 3, para 32; data storage 230 for storing transmitter information), and
FIG. 3, para 28; processor 204 and memory 206 are coupled), the one or more processing devices configured to:
generate a triggering signal to measure interference levels associated with infrastructure nodes of a long-Term Evolution (LTE) network infrastructure (para 39; wireless devices are directed to measure interference);
generate a protection band based on interference measurements (FIG. 3, para 22 and 38-39; interference measurements dictate the frequency-based spectrum mask, which includes the frequency range in which secondary spectrum users are allowed to transmit without interfering with primary spectrum users), 
wherein the protection band is allocated to at least one infrastructure node  of the LTE network infrastructure (FIG. 3, para 22, 38, and 41; frequency-based spectrum mask, which includes the frequency band, is allocated to the transmitter of the secondary user in the LTE network); and
provide configuration data in accordance with the protection band (para 27; a spectrum user is granted spectrum access by issuing a spectrum certificate), 
wherein the configuration data indicates an output power level and a frequency band for the at least one infrastructure node to access data of the LTE network infrastructure (para 27; the spectrum certificate indicates power limits and spectrum band).
However, Trott ‘654 does not specifically disclose wherein the interference measurements are related to transmissions of data between infrastructure nodes of the LTE network infrastructure.
Agarwal ‘148 teaches wherein the interference measurements are related to transmissions of data between infrastructure nodes of the LTE network infrastructure (para 27, 32, 56, and 62; in a mesh LTE network, data is transmitted between nodes, and data-transmission-related interference is measured).
Agarwal ‘148, para 8).
However, Trott ‘654 in combination with Agarwal ‘148 does not specifically disclose wherein the infrastructure nodes operate in licensed and unlicensed spectrum within a determined distance from an approximate geographic center of a corresponding census tract.
Mitola ‘374 teaches wherein the infrastructure nodes operate in licensed and unlicensed spectrum within a determined distance from an approximate geographic center of a corresponding census tract (FIG. 1, para 31-34, 90, and 165-167; network operators obtain spectrum access in geographic areas such as census tracts; infrastructure nodes transmit in licensed and unlicensed spectrum, thus, infrastructure nodes operate in licensed and unlicensed spectrum within corresponding census tracts; examiner notes that claim 15 is rejected under 35 U.S.C. 112(a), and that the preceding limitation is, for purposes of examination, interpreted as “wherein the infrastructure nodes operate in licensed and unlicensed spectrum within a corresponding census tract”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus for an eNB of Trott ‘654 and Agarwal ‘148, to include Mitola ‘374’s infrastructure nodes that operate in licensed and unlicensed spectrum within corresponding census tracts. The motivation for doing so would have been to balance maintaining quality of service for critical users in the 3.5 GHz band and maximizing use of the band by non-critical users (Mitola ‘374, para 9).

Kimoto ‘983 teaches wherein the triggering signal includes an indication of a number of available transmission links (para 82; message indicates the number of available channels).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus that generates a protection band based on interference measurements of Trott ‘654, Agarwal ‘148, and Mitola ‘374, to include Kimoto ‘983’s message that indicates the number of available channels. The motivation for doing so would have been to address the problem of co-channel interference between radio systems (Kimoto ‘983, para 11).
Regarding claim 16, Trott ‘654 in combination with Agarwal ‘148, Mitola ‘374, and Kimoto ‘983 discloses all the limitations with respect to claim 15, as outlined above.
Further, Trott ‘654 teaches wherein the apparatus is further included in a Spectrum Access System (SAS) node (FIGS. 2 and 3, para 28 and 31; transmitters of spectrum users are part of the spectrum access system), and 
wherein the SAS node is configured to coordinate spectrum use between incumbent federal users, Priority Access License Users, and General Authorized Access Users (para 28-29 and 48; spectrum access system, which executes on a computer, manages user access to spectrum, with users including incumbent federal users, primary access users, and commercial users).
Regarding claim 19, Trott ‘654 in combination with Agarwal ‘148, Mitola ‘374, and Kimoto ‘983 discloses all the limitations with respect to claim 15, as outlined above.
Trott ‘654 teaches wherein the one or more processing devices are further configured to generate a first time slot based on the protection band (FIG. 3, para 22 and 38; the transmission time window is determined), 
wherein the first time slot indicates a time for the at least one infrastructure node to use the frequency band to access data in the LTE network infrastructure (FIG. 3, para 22, 38, and 41; the transmission time window and the frequency-based spectrum mask, which includes the transmission central frequency, are determined).
Regarding claim 23, Trott ‘654 in combination with Agarwal ‘148, Mitola ‘374, and Kimoto ‘983 discloses all the limitations with respect to claim 15, as outlined above.
	Further, Kimoto ‘983 teaches wherein a number of bits included in the triggering signal is related to the number of available transmission links (FIG. 10, para 82; message indicates the number of available channels, where the indication of the number of available channels is 1 byte long; thus, the number of bits contained in the indication of the number of available channels is related to the number of available channels).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus that generates a protection band based on interference measurements of Trott ‘654, Agarwal ‘148, Mitola ‘374, and Kimoto ‘983, to include Kimoto ‘983’s number of bits contained in the indication of the number of available channels that is related to the number of available channels. The motivation for doing so would have been to address the problem of co-channel interference between radio systems (Kimoto ‘983, para 11).
Regarding claim 24, Trott ‘654 in combination with Agarwal ‘148 and Mitola ‘374 discloses all the limitations with respect to claims 1, as outlined above.

	Kimoto ‘983 teaches wherein the triggering signal includes an indication of a number of available transmission links (para 82; message indicates the number of available channels).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus for the eNB of Trott ‘654, Agarwal ‘148, and Mitola ‘374, to include Kimoto ‘983’s message that indicates the number of available channels. The motivation for doing so would have been to address the problem of co-channel interference between radio systems (Kimoto ‘983, para 11).
Regarding claim 26, Trott ‘654 in combination with Agarwal ‘148 and Mitola ‘374 discloses all the limitations with respect to claim 9, as outlined above.
However, Trott ‘654 in combination with Agarwal ‘148 and Mitola ‘374 does not specifically disclose wherein the triggering signal further includes an indication of a number of available transmission links.
	Kimoto ‘983 teaches wherein the triggering signal further includes an indication of a number of available transmission links (para 82; message indicates the number of available channels).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus for the eNB of Trott ‘654, Agarwal ‘148, Mitola ‘374, to include Kimoto ‘983’s message that indicates the number of available channels. The motivation for doing so would have been to address the problem of co-channel interference between radio systems (Kimoto ‘983, para 11).
	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Trott ‘654, in view of Agarwal ‘148, further in view of Mitola ‘374, further in view of Kimoto ‘983, and further in view of Oyman ‘757.
Regarding claim 17, Trott ‘654 in combination with Agarwal ‘148, Mitola ‘374, and Kimoto ‘983 discloses all the limitations with respect to claim 15, as outlined above.
However, Trott ‘654 in combination with Agarwal ‘148, Mitola ‘374, and Kimoto ‘983 does not specifically disclose further comprising radio frequency circuitry configured to receive and transmit the configuration data associated with the protection band.
Oyman ‘757 teaches further comprising radio frequency circuitry configured to receive and transmit the configuration data associated with the protection band (para 43; allocation of frequency resources is sent to a micro base station by a macro base station over a wireless link; thus, radio frequency circuitry is used to transmit and receive the allocation of frequency resources).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus of Trott ‘654, Agarwal ‘148, Mitola ‘374, and Kimoto ‘983, to include Oyman ‘757’s sending the allocation of frequency resources to a base station over a wireless link. The motivation for doing so would have been to increase the efficiency of transmissions through wireless mesh networks (Oyman ‘757, para 2).
16.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Trott ‘654, in view of Agarwal ‘148, further in view of Mitola ‘374, further in view of Kimoto ‘983, and further in view of Hu ‘352.
Regarding claim 20, Trott ‘654 in combination with Agarwal ‘148, Mitola ‘374, and Kimoto ‘983 discloses all the limitations with respect to claim 19, as outlined above.

Hu ‘352 teaches wherein the first time slot for the at least one infrastructure node is different from a second time slot assigned to a neighboring infrastructure node to use the frequency band (para 12-13 and 16; a base station experiences interference on its uplink, because a neighboring base station allocates the same subframe to its downlink, while transmitting on the same uplink/downlink frequency; to reduce interference, the two neighboring base stations allocate different subframes to uplink or downlink transmission; thus, the two neighboring base stations use the same frequency but different subframes that are time periods).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus of Trott ‘654, Agarwal ‘148, Mitola ‘374, and Kimoto ‘983, to include Hu ‘352’s neighboring base stations using the same frequency but different time periods. The motivation for doing so would have been to address the problem of interference between neighboring base stations that use the same time and frequency resources (Hu ‘352, para 12).
17.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Trott ‘654, in view of Agarwal ‘148, further in view of Mitola ‘374, and further in view of Kallio ‘608 (US 2005/0026608, “Kallio ‘608”).
Regarding claim 25, Trott ‘654 in combination with Agarwal ‘148 and Mitola ‘374 discloses all the limitations with respect to claim 1, as outlined above.

Kallio ‘608 teaches wherein the triggering signal includes an indication of a transmission link with a minimum threshold level of interference (claim 42; a command indicates a frequency value for a wireless connection with minimum interference; thus, the command includes indication of the connection with minimum interference).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus for the eNB of Trott ‘654, Agarwal ‘148, and Mitola ‘374, to include Kallio ‘608’s command that includes indication of the connection with minimum interference. The motivation for doing so would have been to maintain areas where mobile phone use is prohibited (Kallio ‘608, para 7). 

Conclusion
Internet Communication
	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.0. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474   
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474